


Exhibit 10(a)17
SOUTHERN COMPANY
OMNIBUS INCENTIVE COMPENSATION PLAN
FORM OF TERMS
PERFORMANCE SHARE AWARD


A Performance Share Award is subject to the following terms and conditions:
1.
Award: A target number of units (“Performance Shares” or “Performance Share
Awards”) are awarded by the Compensation and Management Succession Committee
(“Committee”) of The Southern Company (“Company”) board of directors which
provides an opportunity to earn an award over a designated Performance Period if
certain performance goal measures are met as set forth in Exhibit 1 attached
hereto. Performance Share Awards are governed by the Southern Company Omnibus
Incentive Compensation Plan, as amended from time to time (“Plan”).

2.
Terms and Conditions: The Performance Share Program Design Details (the “Design
Details”), an administrative document adopted by the Committee which is set
forth at https:/mysource.southernco.com, contains additional provisions that
apply to Performance Share Awards. Additionally, Performance Share Awards are
subject to all of the terms and conditions set forth in the Plan and any other
administrative documents adopted by the Committee. If there is any inconsistency
between the key terms herein and the terms of the Plan or any administrative
document adopted by the Committee, the Plan’s terms and the administrative
document’s terms will supersede and replace the conflicting terms of this Form
of Terms.

3.
Number of Target Performance Shares: A target number of Performance Shares
awarded to a participant shall be determined by the Committee and allocated
among the goals established by the Committee as described in Exhibit 1. The
target number of Performance Shares granted will be treated as if dividends are
paid and reinvested throughout the Performance Period.

4.
Performance Period: The period during which the performance goal measures apply
(“Performance Period”) shall be determined by the Committee at the time awards
are made to participants.

5.
Performance Goal Measures: The performance goal measures will be established by
the Committee early in the first year of the Performance Period. At the end of
the Performance Period, Employee shall receive between 0% and 200% of the
Performance Share Award, as adjusted to reflect deemed dividend reinvestment,
depending on Company performance measured against certain performance goals
approved by the Committee as described in Exhibit 1. Prior to the final payout,
the Committee shall certify that the requirements necessary to receive a payout
under each performance goal have been met. Each goal result will be determined
and a payout percentage determined. Payout for performance between points is
interpolated on a straight-line basis.

6.
Vesting. The Performance Share Award does not vest until the last day of the
Performance Period (Vesting Date). Employee must be employed on the Vesting Date
to receive payment, except in the case of death (prorated based on the months of
actual





--------------------------------------------------------------------------------




employment during the Performance Period) or retirement (no proration).
Termination for cause (as defined in the Plan) creates an exception to the
vesting rule. Termination for cause (as defined and determined by the Committee)
results in forfeiture of any unpaid award, even if vested. See the Design
Details for additional information on the impact of certain employment events on
the vesting of Performance Share Awards.
7.
Form and Timing of Payout: Performance Share Awards will be paid in unrestricted
shares of common stock of the Company (“Common Stock”) as soon as practical
following the end of the Performance Period (but in no event later than March 15
immediately following the end of the Performance Period). The value of the
Common Stock transferred to a participant for purposes of tax calculations will
be determined based on the market price at that time. If the payout date is on a
day the New York Stock Exchange is closed, then the market price on the next
following business day will be used. The Performance Share Award payout is
subject to withholding taxes and thus the actual number of shares a participant
may receive will be reduced by the number of shares reflecting the amount of
withholding taxes.

8.
Deferral of Payout. Participants in the Southern Company Deferred Compensation
Plan may not defer receipt of Performance Share Award payouts.

9.
Transferability and Share Ownership. Performance Shares are not transferable or
assignable in any manner. A participant is not considered to own any shares of
Common Stock based on the Performance Share Award until after performance is
measured following the end of the Performance Period and the Performance Shares
vest and Common Stock is issued to a participant.

10.
No right to employment. Neither a Performance Share Award nor this Form of Terms
creates any right to employment or continuation of current employment or the
right to any future awards under the Plan. No provision of this Form of Terms
shall be construed to affect in any manner the existing rights of the Company or
its affiliates to suspend, terminate, alter or modify, whether or not for cause,
the Employee’s employment relationship with the Company or its affiliates.

11.
Impact on other plans. Neither the Performance Share Award nor the final payout
of the Performance Share Award in Common Stock is considered “Compensation” for
purposes of the Southern Company Employee Savings Plan or ‘Earnings” as defined
in The Southern Company Pension Plan. Payments to Employee shall not be
considered wages, salary or compensation under any other Company-sponsored
employee benefit or compensation plan or program, unless the explicit terms of
such plan or program provide otherwise.





--------------------------------------------------------------------------------




Exhibit 1 - Performance Goals


1.
Performance Measures. The ultimate amount of Common Stock earned by Employee
under this Performance Share Award is based on the achievement of three separate
performance goals established by the Committee.



a.
Company Relative Total Shareholder Return (TSR) measures Company stock price
performance plus dividends relative to a peer group approved by the Committee.
Relative TSR performance accounts for 50% of Employee’s target number of
Performance Shares granted.

b.
Company Earnings Per Share (EPS) measures cumulative EPS throughout the
performance period. EPS performance accounts for 25% of Employee’s target number
of Performance Shares granted.

c.
Return on Equity (ROE) measures the equity-weighted ROE of the traditional
operating companies of the Company during the performance period. ROE
performance accounts for 25% of Employee’s target number of Performance Shares
granted.



2.
Credit Quality Threshold Goals. The EPS and ROE goals described above are both
subject to credit quality threshold goals established by the Committee at the
time of the grant. If, at the end of the performance period, the credit ratings
for the Company, Alabama Power Company and Georgia Power Company are below
specified levels approved by the Committee, there will be no payout associated
with either the EPS or the ROE goals.







